Exhibit 10.3

 

ARCH CAPITAL GROUP LTD.

 

Restricted Share Unit Agreement

 

THIS AGREEMENT, dated as of May 9, 2008, between Arch Capital Group Ltd. (the
“Company”), a Bermuda company, and Mark Lyons (the “Employee”).

 

WHEREAS, the Employee has been granted the following award under the Company’s
2007 Long Term Incentive and Share Award Plan (the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.

 


1.             AWARD OF SHARE UNITS.  PURSUANT TO THE PROVISIONS OF THE PLAN,
THE TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE, THE EMPLOYEE IS HEREBY
AWARDED 8,350 RESTRICTED SHARE UNITS (THE “AWARD”), SUBJECT TO THE TERMS AND
CONDITIONS HEREIN SET FORTH.  CAPITALIZED TERMS USED HEREIN AND NOT DEFINED
SHALL HAVE THE MEANINGS SET FORTH IN THE PLAN.  IN THE EVENT OF ANY CONFLICT
BETWEEN THIS AGREEMENT AND THE PLAN, THE PLAN SHALL CONTROL.


 


2.             TERMS AND CONDITIONS.  IT IS UNDERSTOOD AND AGREED THAT THE AWARD
OF RESTRICTED SHARE UNITS EVIDENCED HEREBY IS SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:


 


(A)           VESTING OF AWARD.  SUBJECT TO SECTION 2(B) BELOW AND THE OTHER
TERMS AND CONDITIONS OF THIS AGREEMENT, THIS AWARD SHALL BECOME VESTED IN THREE
EQUAL ANNUAL INSTALLMENTS ON THE FIRST, SECOND AND THIRD ANNIVERSARIES OF THE
DATE HEREOF.  UNLESS OTHERWISE PROVIDED BY THE COMPANY, ALL AMOUNTS RECEIVABLE
IN CONNECTION WITH ANY ADJUSTMENTS TO THE SHARES UNDER SECTION 4(C) OF THE PLAN
OR SECTION 2(E) BELOW SHALL BE SUBJECT TO THE VESTING SCHEDULE IN THIS
SECTION 2(A).


 


(B)           TERMINATION OF SERVICE; FORFEITURE OF UNVESTED SHARE UNITS.


 

(I)           IN THE EVENT THE EMPLOYEE CEASES TO BE AN EMPLOYEE OF THE COMPANY
PRIOR TO THE DATE THE RESTRICTED SHARE UNITS OTHERWISE BECOME VESTED DUE TO HIS
OR HER DEATH OR PERMANENT DISABILITY (AS DEFINED IN THE COMPANY’S INCENTIVE
COMPENSATION PLAN ON THE DATE HEREOF), THE RESTRICTED SHARE UNITS SHALL BECOME
IMMEDIATELY VESTED IN FULL UPON SUCH TERMINATION OF EMPLOYMENT.

 

(II)          IN THE EVENT OF TERMINATION OF EMPLOYMENT (OTHER THAN BY THE
COMPANY FOR CAUSE, AS SUCH TERM IS DEFINED IN THE COMPANY’S INCENTIVE
COMPENSATION PLAN ON THE DATE HEREOF) AFTER THE ATTAINMENT OF RETIREMENT AGE (AS
DEFINED IN THE COMPANY’S INCENTIVE COMPENSATION PLAN ON THE DATE HEREOF), THE
RESTRICTED SHARE UNITS SHALL CONTINUE TO VEST ON THE SCHEDULE SET FORTH IN
SECTION 2(A) ABOVE SO LONG AS THE EMPLOYEE DOES NOT ENGAGE IN ANY ACTIVITY IN
COMPETITION WITH ANY ACTIVITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OTHER
THAN SERVING ON

 

--------------------------------------------------------------------------------


 

THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) OF ANOTHER COMPANY OR AS A
CONSULTANT FOR NO MORE THAN 26 WEEKS PER CALENDAR YEAR (“COMPETITIVE
ACTIVITY”).  IN THE EVENT THE EMPLOYEE ENGAGES IN A COMPETITIVE ACTIVITY, ANY
UNVESTED RESTRICTED SHARE UNITS SHALL BE FORFEITED BY THE EMPLOYEE AND BECOME
THE PROPERTY OF THE COMPANY.

 

(III)         IN THE EVENT THE EMPLOYEE CEASES TO BE AN EMPLOYEE OF THE COMPANY
AFTER A CHANGE IN CONTROL (AS DEFINED BELOW) DUE TO TERMINATION (A) BY THE
COMPANY NOT FOR CAUSE OR (B) BY THE EMPLOYEE FOR GOOD REASON (AS DEFINED IN THE
EMPLOYMENT AGREEMENT, DATED AS OF AUGUST 1, 2006, BETWEEN THE EMPLOYEE AND ARCH
INSURANCE GROUP INC.), IN EITHER CASE, ON OR BEFORE THE SECOND ANNIVERSARY OF
THE OCCURRENCE OF THE CHANGE IN CONTROL, THE RESTRICTED SHARE UNITS, TO THE
EXTENT NOT ALREADY VESTED, SHALL BECOME IMMEDIATELY VESTED IN FULL UPON SUCH
TERMINATION OF EMPLOYMENT.

 

(IV)        IF THE EMPLOYEE CEASES TO BE AN EMPLOYEE OF THE COMPANY FOR ANY
OTHER REASON PRIOR TO THE DATE THE RESTRICTED SHARE UNITS BECOME VESTED, THE
UNVESTED RESTRICTED SHARE UNITS SHALL BE FORFEITED BY THE EMPLOYEE AND BECOME
THE PROPERTY OF THE COMPANY; PROVIDED THAT, IN THE EVENT OF A REDUNDANCY (AS
DEFINED BELOW), THE COMMITTEE, IN ITS SOLE DISCRETION, MAY, IN ACCORDANCE WITH
ITS AUTHORITY UNDER THE PLAN, DETERMINE THAT THE RESTRICTED SHARE UNITS, TO THE
EXTENT NOT VESTED, SHALL BECOME VESTED UPON SUCH TERMINATION OF EMPLOYMENT.

 

(V)         FOR PURPOSES OF THIS AGREEMENT, SERVICE WITH ANY OF THE COMPANY’S
SUBSIDIARIES (AS DEFINED IN THE PLAN) SHALL BE CONSIDERED TO BE SERVICE WITH THE
COMPANY.

 

(VI)        “CHANGE IN CONTROL” SHALL MEAN:

 

(A)                                 any person (within the meaning of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than a
Permitted Person, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of Voting Securities
representing 50% or more of the total voting power or value of all the then
outstanding Voting Securities; or

 

(B)                                   the individuals who, as of the date
hereof, constitute the Board of Directors of the Company (the “Board”) together
with those who become directors subsequent to such date and whose
recommendation, election or nomination for election to the Board was approved by
a vote of at least a majority of the directors then still in office who either
were directors as of such date or whose recommendation, election or nomination
for election was previously so approved, cease for any reason to constitute a
majority of the members of the Board; or

 

2

--------------------------------------------------------------------------------


 

(C)                                   the consummation of a merger,
consolidation, recapitalization, liquidation, sale or disposition by the Company
of all or substantially all of the Company’s assets, or reorganization of the
Company, other than any such transaction which would (x) result in more than 50%
of the total voting power and value represented by the voting securities of the
surviving entity outstanding immediately after such transaction being
beneficially owned by the former shareholders of the Company and (y) not
otherwise be deemed a Change in Control under subparagraphs (A) or (B) of this
paragraph.

 

“Permitted Persons” means (A) the Company; (B) any Related Party; (C) Hellman &
Friedman or any of its subsidiaries or investment funds managed or controlled by
Hellman & Friedman; (D) Warburg Pincus or any of its subsidiaries or any
investment funds managed or controlled by Warburg Pincus or any of its
subsidiaries; or (E) any group (as defined in Rule 13b-3 under the Exchange Act)
comprised of any or all of the foregoing.

 

“Related Party” means (A) a majority-owned subsidiary of the Company; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any majority-owned subsidiary of the Company; or (C) any entity,
50% or more of the voting power of which is owned directly or indirectly by the
shareholders of the Company in substantially the same proportion as their
ownership of Voting Securities immediately prior to the transaction.

 

“Voting Security” means any security of the Company which carries the right to
vote generally in the election of directors.

 

(VII)         “REDUNDANCY” SHALL MEAN TERMINATION OF EMPLOYMENT BY THE COMPANY
DUE TO ITS NEED TO REDUCE THE SIZE OF ITS WORKFORCE, INCLUDING DUE TO CLOSURE OF
A BUSINESS OR A PARTICULAR WORKPLACE OR CHANGE IN BUSINESS PROCESS.  WHETHER A
TERMINATION OF EMPLOYMENT IS DUE TO A “REDUNDANCY” SHALL BE DETERMINED BY THE
COMMITTEE IN ITS SOLE AND ABSOLUTE DISCRETION, SUCH DETERMINATION BEING FINAL
AND BINDING ON ALL PARTIES HERETO AND ALL PERSONS CLAIMING THROUGH, IN THE NAME
OF OR ON BEHALF OF SUCH PARTIES.

 

(c)           Distribution of Shares.  At the time the Employee ceases to be an
employee of the Company for any reason prior to attaining Retirement Age, the
Company shall

 

3

--------------------------------------------------------------------------------


 

distribute to the Employee (or his or her heirs in the event of the Employee’s
death) a number of Shares equal to the number of vested Restricted Share Units
then held by the Employee.  In the event the Employee ceases to be an employee
of the Company after attaining Retirement Age, a number of Shares equal to the
number of vested Restricted Share Units held by the Employee will be distributed
by the Company to the Employee (or his or her heirs in the event of the
Employee’s death) at the later of (i) the time the Employee ceases to be an
employee of the Company, and (ii) the date the Restricted Share Units are
scheduled to vest pursuant to the schedule set forth in Section 2(a) above
(without regard to any acceleration of such vesting), so long as the Restricted
Share Units are not forfeited before such time as provided in Section 2(b).

 


(D)           RIGHTS AND RESTRICTIONS.  THE RESTRICTED SHARE UNITS SHALL NOT BE
TRANSFERABLE, OTHER THAN PURSUANT TO WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  PRIOR TO VESTING OF THE RESTRICTED SHARE UNITS AND DELIVERY OF
THE SHARES TO THE EMPLOYEE FOLLOWING HIS TERMINATION OF EMPLOYMENT, THE EMPLOYEE
SHALL NOT HAVE ANY RIGHTS OR PRIVILEGES OF A SHAREHOLDER AS TO THE SHARES
SUBJECT TO THE AWARD.  SPECIFICALLY, THE EMPLOYEE SHALL NOT HAVE THE RIGHT TO
RECEIVE DIVIDENDS OR THE RIGHT TO VOTE SUCH SHARES PRIOR TO VESTING OF THE AWARD
AND DELIVERY OF THE SHARES.


 


(E)           ADJUSTMENTS FOR RECAPITALIZATION AND DIVIDENDS.  IN THE EVENT
THAT, PRIOR TO THE DISTRIBUTION OF SHARES PURSUANT TO SECTION 2(C) ABOVE, ANY
DIVIDEND IN SHARES, RECAPITALIZATION, SHARE SPLIT, REVERSE SPLIT,
REORGANIZATION, MERGER, CONSOLIDATION, SPIN-OFF, COMBINATION, REPURCHASE, OR
SHARE EXCHANGE, OR OTHER SUCH CHANGE AFFECTS THE SHARES SUCH THAT THEY ARE
INCREASED OR DECREASED OR CHANGED INTO OR EXCHANGED FOR A DIFFERENT NUMBER OR
KIND OF SHARES, OTHER SECURITIES OF THE COMPANY OR OF ANOTHER CORPORATION OR
OTHER CONSIDERATION, THEN IN ORDER TO MAINTAIN THE PROPORTIONATE INTEREST OF THE
EMPLOYEE AND PRESERVE THE VALUE OF THE AWARD, THERE SHALL AUTOMATICALLY BE
SUBSTITUTED FOR EACH SHARE SUBJECT TO THE AWARD THE NUMBER AND KIND OF SHARES,
OTHER SECURITIES OR OTHER CONSIDERATION (INCLUDING CASH) INTO WHICH EACH
OUTSTANDING SHARE SHALL BE CHANGED OR FOR WHICH EACH SUCH SHARE SHALL BE
EXCHANGED.


 


(F)            DIVIDEND EQUIVALENTS.  AS OF EACH DATE ON WHICH A CASH DIVIDEND
IS PAID ON SHARES, THERE SHALL BE GRANTED TO THE EMPLOYEE THAT NUMBER OF
ADDITIONAL RESTRICTED SHARE UNITS (INCLUDING FRACTIONAL UNITS) DETERMINED BY
(I) MULTIPLYING THE AMOUNT OF SUCH DIVIDEND PER SHARE BY THE NUMBER OF
RESTRICTED SHARE UNITS HELD BY THE EMPLOYEE, AND (II) DIVIDING THE TOTAL SO
DETERMINED BY THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF PAYMENT OF SUCH
CASH DIVIDEND.  THE RESTRICTED SHARE UNITS GRANTED PURSUANT TO THIS
SECTION 2(F) WILL HAVE THE SAME TERMS AND CONDITIONS (INCLUDING VESTING DATES)
AS THE RESTRICTED SHARE UNITS WITH RESPECT TO WHICH THEY ARE GRANTED.


 


(G)           NO RIGHT TO CONTINUED EMPLOYMENT.  THIS AWARD SHALL NOT CONFER
UPON THE EMPLOYEE ANY RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT BY THE
COMPANY NOR SHALL THIS AWARD INTERFERE WITH THE RIGHT OF THE COMPANY TO
TERMINATE THE EMPLOYEE’S EMPLOYMENT AT ANY TIME.


 


3.             TRANSFER OF SHARES.  THE SHARES DELIVERED HEREUNDER, OR ANY
INTEREST THEREIN, MAY BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED, OR
TRANSFERRED OR DISPOSED OF IN ANY OTHER MANNER, IN WHOLE OR IN PART, ONLY IN
COMPLIANCE WITH THE TERMS, CONDITIONS AND

 

4

--------------------------------------------------------------------------------


 


RESTRICTIONS AS SET FORTH IN THE GOVERNING INSTRUMENTS OF THE COMPANY,
APPLICABLE UNITED STATES FEDERAL AND STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE LAWS OR REGULATIONS AND THE TERMS AND CONDITIONS HEREOF.


 


4.             EXPENSES OF ISSUANCE OF SHARES.  THE ISSUANCE OF STOCK
CERTIFICATES HEREUNDER SHALL BE WITHOUT CHARGE TO THE EMPLOYEE.  THE COMPANY
SHALL PAY ANY ISSUANCE, STAMP OR DOCUMENTARY TAXES (OTHER THAN TRANSFER TAXES)
OR CHARGES IMPOSED BY ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL (OTHER THAN
INCOME TAXES) OR BY REASON OF THE ISSUANCE OF SHARES.


 


5.             WITHHOLDING.  THE EMPLOYEE SHALL PAY TO THE COMPANY OR MAKE
ARRANGEMENTS SATISFACTORY TO THE COMMITTEE REGARDING PAYMENT OF ANY FEDERAL,
STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO
THE AWARD AND THE COMPANY SHALL, TO THE EXTENT PERMITTED OR REQUIRED BY LAW,
HAVE THE RIGHT TO DEDUCT FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE
EMPLOYEE, FEDERAL, STATE AND LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE
WITHHELD.


 


6.             REFERENCES.  REFERENCES HEREIN TO RIGHTS AND OBLIGATIONS OF THE
EMPLOYEE SHALL APPLY, WHERE APPROPRIATE, TO THE EMPLOYEE’S LEGAL REPRESENTATIVE
OR ESTATE WITHOUT REGARD TO WHETHER SPECIFIC REFERENCE TO SUCH LEGAL
REPRESENTATIVE OR ESTATE IS CONTAINED IN A PARTICULAR PROVISION OF THIS
AGREEMENT.


 


7.             NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY OR BY COURIER, OR SENT BY CERTIFIED OR REGISTERED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DULY ADDRESSED TO THE PARTY CONCERNED
AT THE ADDRESS INDICATED BELOW OR TO SUCH CHANGED ADDRESS AS SUCH PARTY MAY
SUBSEQUENTLY BY SIMILAR PROCESS GIVE NOTICE OF:


 

If to the Company:

 

Arch Capital Group Ltd.
Wessex House, 4th Floor
45 Reid Street
Hamilton HM 12 Bermuda
Attn.: Secretary

 

If to the Employee:

 

To the last address delivered to the Company by the Employee in the manner set
forth herein.

 


8.             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICT OF LAWS.


 


9.             ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PLAN CONSTITUTE THE
ENTIRE AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND
ANY PREVIOUS AGREEMENT OR

 

5

--------------------------------------------------------------------------------


 


UNDERSTANDING AMONG THE PARTIES WITH RESPECT THERETO IS SUPERSEDED BY THIS
AGREEMENT AND THE PLAN.


 


10.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO COUNTERPARTS,
EACH OF WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


11.           SECTION 409A.  IT IS INTENDED THAT THIS AGREEMENT AND THE AWARD
WILL COMPLY WITH SECTION 409A OF THE CODE (AND ANY REGULATIONS AND GUIDELINES
ISSUED THEREUNDER), TO THE EXTENT THE AGREEMENT AND AWARD ARE SUBJECT THERETO,
AND THE AGREEMENT SHALL BE INTERPRETED ON A BASIS CONSISTENT WITH SUCH INTENT. 
IF AN AMENDMENT OF THE AGREEMENT IS NECESSARY IN ORDER FOR IT TO COMPLY WITH
SECTION 409A, THE PARTIES HERETO WILL NEGOTIATE IN GOOD FAITH TO AMEND THE
AGREEMENT IN A MANNER THAT PRESERVES THE ORIGINAL INTENT OF THE PARTIES TO THE
EXTENT REASONABLY POSSIBLE.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO
THE CONTRARY, FOR PURPOSES OF THIS AGREEMENT, THE EMPLOYEE’S EMPLOYMENT WILL BE
DEEMED TO HAVE TERMINATED ON THE DATE OF THE EMPLOYEE’S “SEPARATION FROM
SERVICE” (WITHIN THE MEANING OF TREAS. REG. SECTION 1.409A-1(H)) WITH THE
COMPANY.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS AGREEMENT, IF
THE EMPLOYEE IS DEEMED ON THE DATE OF HIS OR HER “SEPARATION FROM SERVICE”
(WITHIN THE MEANING OF TREAS. REG. SECTION 1.409A-1(H)) TO BE A “SPECIFIED
EMPLOYEE” (WITHIN THE MEANING OF TREAS. REG. SECTION 1.409A-1(I)), THEN WITH
REGARD TO ANY PAYMENT THAT IS REQUIRED TO BE DELAYED PURSUANT TO
SECTION 409A(A)(2)(B) OF THE CODE (AFTER TAKING INTO ACCOUNT ANY APPLICABLE
EXCEPTIONS TO SUCH REQUIREMENT), SUCH PAYMENT SHALL NOT BE MADE PRIOR TO THE
EARLIER OF (I) THE EXPIRATION OF THE SIX (6)-MONTH PERIOD MEASURED FROM THE DATE
OF THE EMPLOYEE’S “SEPARATION FROM SERVICE,” OR (II) THE DATE OF THE EMPLOYEE’S
DEATH (THE “DELAY PERIOD”).  UPON THE EXPIRATION OF THE DELAY PERIOD, ALL
PAYMENTS DELAYED PURSUANT HERETO (WHETHER THEY WOULD HAVE OTHERWISE BEEN PAYABLE
IN A SINGLE SUM OR IN INSTALLMENTS IN THE ABSENCE OF SUCH DELAY) SHALL BE PAID
TO THE EMPLOYEE IN A LUMP SUM AND ANY REMAINING PAYMENTS DUE UNDER THIS
AGREEMENT SHALL BE PAID IN ACCORDANCE WITH THE NORMAL PAYMENT DATES SPECIFIED
FOR THEM HEREIN.  NO ACTION OR FAILURE TO ACT, PURSUANT TO THIS SECTION 11 SHALL
SUBJECT THE COMPANY TO ANY CLAIM, LIABILITY, OR EXPENSE, AND THE COMPANY SHALL
NOT HAVE ANY OBLIGATION TO INDEMNIFY OR OTHERWISE PROTECT THE EMPLOYEE FROM THE
OBLIGATION TO PAY ANY TAXES, INTEREST OR PENALTIES PURSUANT TO SECTION 409A OF
THE CODE.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

/s/ Dawna Ferguson

 

 

 

 

 

/a/ Mark D. Lyons

 

Mark D. Lyons

 

7

--------------------------------------------------------------------------------